 
EXHIBIT 10.8
 
GUARANTY AND INDEMNITY AGREEMENT


This Guaranty and Indemnity Agreement (this “Guaranty”) is made as of the 12th
day of February, 2010, by and between DOCUMENT SECURITY SYSTEMS, INC., a
corporation formed under the laws of the State of New York with offices at 28
East Main Street, Rochester, New York 14614 (“DSS”), SECUPRINT, INC., a
corporation formed under the laws of the State of New York with offices at 1650
Emerson Street, Rochester, New York 14606 (“Secuprint”), PLASTIC PRINTING
PROFESSIONAL, INC., a corporation formed under the laws of the State of New York
with offices at 151 Park Lane Brisbane, California 94005  (“Plastic Printing,”
and with DSS and Secuprint bound hereby jointly and severally, and individually
and collectively called, “Guarantor”) and RBS CITIZENS, N.A., a national banking
association, with offices at 235 East Main Street, Rochester, New York 14604
(“Bank”), in consideration of the extension, modification, or renewal of credit
or forbearance by Bank to Borrower, as defined in that certain Credit Facility
Agreement, dated on even date herewith, by and between Borrower and Bank (as the
same may be amended, extended, replaced, or modified from time to time, the
“Credit Facility Agreement”).  Unless otherwise expressly provided herein, all
capitalized terms in this Guaranty shall have the meanings given to them in the
Credit Facility Agreement.


Guarantor acknowledges the receipt of valuable consideration for this Guaranty
and acknowledges that Bank is relying on this Guaranty in making financial
accommodations to Borrower.  Borrower requires financing of the kind extended to
it by the Credit Facility Agreement in order to enable Borrower from time to
time to enter into transactions which will benefit Guarantor.  Guarantor has
determined that (a) the execution, delivery and performance of this Guaranty is
necessary and convenient to the conduct, promotion and attainment of Guarantor’s
business and (b) Guarantor may reasonably be expected to benefit, directly and
indirectly, from the Credit Facility Agreement.


1.           GUARANTY.  Guarantor hereby jointly and severally unconditionally
guarantees to Bank the payment when due, by acceleration or otherwise, of all
Obligations of Borrower to Bank, whether heretofore or hereafter created,
arising or existing or at any time due and owing from Borrower to Bank.  The
obligations under this Guaranty are cumulative, and are in addition to
obligations under any other guaranty or indemnity previously given by Guarantor
to Bank and not terminated in writing by Bank.


Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or under any applicable provisions of state
insolvency or fraudulent transfer laws, or other comparable state laws
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of Guarantor to Borrower in respect of inter-company advances or
other inter-company indebtedness to other affiliates of Borrower to the extent
that such indebtedness would be discharged in an amount equal to the amount paid
by Guarantor hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, reimbursement or contribution of Guarantor pursuant
to applicable laws, rules and regulations, and any applicable orders, writs,
injunctions or decrees of any court or governmental authority.
 
- 1 -

--------------------------------------------------------------------------------




2.           UNCONDITIONAL ABSOLUTE GUARANTY.  Guarantor’s liability hereunder
shall be direct, immediate and absolute and shall not be conditioned or
contingent upon the pursuit, exercise or prosecution by Bank of any remedies,
and Bank shall have and may exercise against Guarantor any and all of the rights
and remedies that it might exercise against a principal debtor upon a past due
and liquidated obligation.  This instrument shall constitute an unconditional,
continuing guarantee independent of and in addition to any other security,
collateral, endorsement or guarantee held by Bank for the Obligations or any
part thereof. The liability of Guarantor hereunder shall not be impaired,
altered or otherwise affected by (i) the taking of or release of any other or
additional security for or guarantee of the Obligations or any part thereof,
(ii) any neglect failure or omission to hold, perfect, protect or rely on or
realize upon any such other or additional security or guarantee, (iii) any
extension of credit in excess of the limit if any, of this guarantee, (iv) any
renewal, extension, modification, compounding, compromise, payment, replacement
or discharge of the Obligations or any part thereof or (v) any other act failure
to act or thing whatsoever, which but for this Section 2 would constitute a
release of any obligations of Guarantor, and all of which Guarantor hereby
consents to without notice to Guarantor.


Any payment of principal or interest, acknowledgment, promise or other act by or
on behalf of Borrower, the effect of which would take any right which Bank may
have against Borrower out of the operation of any statute of limitations shall
have a like effect with respect to the right which Bank may have hereunder
against Guarantor notwithstanding Guarantor’s lack of notice thereof or consent
thereto.


Guarantor waives notice of acceptance of this guarantee; notice that any
Obligations have been incurred; presentment demand, protest, notice of dishonor
of any note or Obligations; or notice to Guarantor, Borrower, or any other
person, of Borrower’s default. Guarantor authorizes Bank in its sole discretion
to direct the order or manner of the disposition of the collateral and the
enforcement of any and all endorsements and guaranties relating to the
Obligations.  Any payments or credits received from Borrower, Guarantor, or any
other source may be applied to the Obligations in whatever order or manner Bank
elects.


3.           INDEMNITY.  Guarantor hereby agrees to indemnify Bank and hold it
harmless from and against any and all losses, expenses and damages incurred by
Bank in connection with or as a result of the assertion of any and all claims
for the return of moneys (including the proceeds of any collateral) received or
applied by Bank in partial or full payment of the Obligations, including without
limitation all claims based upon allegations that moneys so received by Bank
constituted trust funds under the Lien Law of the State of New York or other
applicable laws, or that the payment of such moneys or the giving of such
collateral to Bank constituted a preference or fraudulent transfer under the
Bankruptcy Code or any other applicable statute.  This indemnity shall extend to
and include all moneys recovered from or paid over by Bank as a result of such
claims, regardless of the basis thereof, and all costs and expenses including
reasonable attorneys’ fees incurred by Bank in investigation, evaluating and
contesting such claims, regardless of the outcome.  Guarantor’s liability
pursuant to this Section 3 shall survive any termination of this Guaranty to the
extent of all moneys (including proceeds of any collateral) received by Bank on
account of that portion of the Obligations (and any renewals, modifications or
extensions thereof, or replacements therefor, whether made before or after such
termination) for which Guarantor under the terms of this Guaranty remains liable
notwithstanding such termination, whether such moneys are recovered from, or
paid over by, Bank before or after such termination.  The indemnity provided by
this paragraph is in addition to the guarantee set forth elsewhere in this
Guaranty.
 
- 2 -

--------------------------------------------------------------------------------




4.           TERMINATION.  The liability of Guarantor under this Guaranty may be
terminated to the extent hereinafter permitted only (i) if Borrower has no
outstanding obligations to Bank, Bank has no continuing commitments to lend to
Borrower, and Bank receives written notice of Guarantor’s intent to terminate
this Guaranty signed by Guarantor, or (ii) upon the written agreement of
Bank.  Any termination of Guarantor’s liability under this Guaranty shall be
effective only as to the portion of the Obligations not committed by Bank prior
to or created or arising subsequent to such termination and provided further
that this Guaranty and Guarantor’s liability hereunder shall remain in full
force and effect with respect to the portion of the Obligations committed,
created, arising or existing prior to such termination and to all renewals,
extensions and modifications thereof, whether made before or after such
termination.


If there is more than one Guarantor, including guarantors of the Obligations
under separate agreements, the liability hereunder of any of them may be
terminated in the manner and to the extent provided above, but the liability of
those of Guarantor whose liability hereunder is not terminated shall continue in
full force and effect as though executed only by those of Guarantor remaining.


The payment in full of all Obligations outstanding at any time shall not
discharge or otherwise affect Guarantor’s liability hereunder with respect to
Obligations thereafter created or arising prior to the termination of such
liability as herein provided, unless this Guaranty is otherwise terminated as
provided herein.


5.           SETOFF.  Guarantor hereby grants to Bank a continuing lien,
security interest, and right of set off as security for the Obligations, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank and its
successors and assigns or in transit to any of them.  At any time without demand
or notice (any such notice being expressly waived by Guarantor), Bank may set
off the same or any part thereof and apply the same to any Obligations even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS
PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS,
OR OTHER PROPERTY OF GUARANTOR ARE HEREBY KNOWINGLY, VOLUNTARILY, AND
IRREVOCABLY WAIVED.
 
- 3 -

--------------------------------------------------------------------------------




6.           GUARANTY OBLIGATIONS DUE.  In case of (i) the death, legal
incapacity, insolvency, liquidation, dissolution, merger, consolidation, or
other change of organizational structure of Guarantor, (ii) suspension of the
usual business of Guarantor, (iii) institution of bankruptcy proceedings or
other proceedings of any kind for the relief or collection of debt by or against
Guarantor (including, without limitation, assignments for the benefit of
creditors, appointment of trustees, receivers, or custodians for a material part
of Guarantor’s assets, levies upon or attachments of assets, the filing of
judgments not fully insured or bonded or removed within thirty days, or the
filing of tax liens), (iv) transfer of a material portion of the assets of
Guarantor, (v) any financial statement or information furnished by Guarantor to
Bank having been false or misleading in any material respect as of the date
furnished, (vi) default (after applicable grace and cure periods) by Guarantor
under any other agreement between Guarantor and Bank, (vii) any default or other
reason by which the Obligations shall have become due and payable, the
Obligations at the option of Bank shall become immediately due and payable by
Guarantor irrespective of any other contract or agreement fixing the date of
maturity.


7.           FINANCIAL INFORMATION.  Guarantor shall provide Bank with such
financial statements, copies of tax returns, and other information as, and in
the form,  Bank may request, in each case as provided in the Credit Facility
Agreement.


8.           COSTS OF COLLECTION.  Guarantor shall pay on demand of Bank in
connection with the preparation, administration, default, collection, waiver or
amendment of  terms of the Obligations, or in connection with Bank’s exercise,
preservation, or enforcement of any of its rights, remedies, or options
hereunder, including without limitation, fees of outside legal counsel or the
allocated costs of in-house legal counsel, accounting, consulting, brokerage or
similar professional fees or expenses, and any fees or expenses associated with
travel or other costs relating to any appraisals or examinations conducted in
connection with any Obligation or any collateral therefor, and the amount of all
such expenses shall, until paid, bear interest at the highest rate applicable to
any Obligations (including any default rate) and be Obligations secured by any
collateral.


9.           SUBROGATION.  Guarantor hereby irrevocably waives any claims or
rights, including, without limitation, any right of subrogation, which Guarantor
may now possess or subsequently acquire against the Borrower or its bankruptcy
estate, arising from Guarantor’s execution of, or payment under, this Guaranty
and Guarantor agrees that in such instances it shall have no recourse, at law or
in equity against Borrower or its bankruptcy estate arising from any liability
imposed upon, or incurred by, Guarantor as a result of Guarantor’s execution of
this Guaranty.
 
- 4 -

--------------------------------------------------------------------------------




10.           AUTHORIZATION.  If Guarantor is a corporation, partnership or
other organization or association, this Guaranty is made and entered into by it
in furtherance of its purposes.  The execution of this Guaranty is not contrary
to, or in violation of, its certificate of incorporation, charter or by-laws or
any other agreement or indenture to which it or any of its members is a party or
by which it or its property or its members are bound.  Guarantor and the party
executing this Guaranty on its behalf represent to Bank that Guarantor is duly
authorized to guarantee the Obligations and undertake the within indemnity.


11.           CREDIT FACILITY AGREEMENT TERMS.  The obligations,
representations, covenants, terms and conditions contained in the Credit
Facility Agreement applicable to Guarantor as a Guarantor thereunder are hereby
incorporated into this Guaranty by reference, and Guarantor shall be bound by
them in the same manner as if Guarantor was a signatory to the Credit Facility
Agreement.


12.           NEGATIVE
PLEDGE.                                                      Without the express
written consent of the Bank, such consent to be in the sole discretion of the
Bank, no Guarantor shall (a) distribute, transfer or convey any asset or
property of such Guarantor to any Affiliate except the Borrower or another
Guarantor or (b) make any loan or extend any other credit accommodation to any
Affiliate except the Borrower or another Guarantor.


13.           JURISDICTION/WAIVER OF JURY.  This Guaranty, and the rights and
obligations of the parties hereunder, shall be construed, interpreted, governed
and enforced in accordance with the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law).


GUARANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR ANY FEDERAL COURT SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON GUARANTOR BY MAIL AT THE ADDRESSES FIRST SET FORTH ABOVE IN THIS
GUARANTY.  GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT FORUM.


GUARANTOR AND BANK (BY ACCEPTANCE OF THIS AGREEMENT) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF BANK RELATING TO
THE ADMINISTRATION OF THE OBLIGATIONS OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND
AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS
PROHIBITED BY LAW, GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  GUARANTOR
CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF BANK HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
BANK TO ACCEPT THIS AGREEMENT AND MAKE THE LOAN.
 
- 5 -

--------------------------------------------------------------------------------




14.           MISCELLANEOUS.  If there is more than one Guarantor, the
representations, agreements, obligations and liabilities hereunder of Guarantor
shall be joint and several.  This Guaranty shall be binding upon Guarantor, each
of them and their respective heirs, executors, administrators, legal
representatives, successors and assigns, and shall inure to the benefit of Bank,
and its successors and assigns, including specifically any assignee of all or
any portion of the Obligations.


There are no oral representations, understandings or warranties with respect to
this Guaranty.  It may not be changed except by written agreement signed by
Guarantor and Bank. Bank’s rights and remedies shall not be modified, limited or
waived by any representation, promise or agreement made, or any course of
conduct by Bank after the date of this Guaranty unless evidenced by a written
document signed by Bank.  If any provision of this Guaranty is declared
unenforceable or invalid in whole or in part for any reason, the remaining
provisions shall continue to be effective.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS.]
 
- 6 -

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have caused this Unlimited Guaranty and
Indemnity Agreement to be executed by their duly authorized officers as of the
date first set forth above.
 
RBS CITIZENS, N.A.
 
 
By:

--------------------------------------------------------------------------------

Jeffrey R. Morse
Assistant Vice President
 
SECUPRINT, INC.
 
 
By:

--------------------------------------------------------------------------------

Name:  Patrick White
Title:  President
DOCUMENT SECURITY SYSTEMS, INC.
 
By:

--------------------------------------------------------------------------------

Name:  Patrick White
Title:  President
 
 
PLASTIC PRINTING PROFESSIONALS, INC.
 
 
By:

--------------------------------------------------------------------------------

Name:  Patrick White
Title:  President

 
 

STATE OF NEW YORK )     ) SS.:   COUNTY OF MONROE )  

 
 
On the 12th day of February in the year 2010 before me, the undersigned, a
notary public in and for said state, personally appeared Jeffrey R. Morse,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacities, and that by his
signature on the instrument, the individual, or the persons upon behalf of which
the individual acted, executed the instrument.
 
 

--------------------------------------------------------------------------------

Notary Public
 

STATE OF NEW YORK )     ) SS.:   COUNTY OF MONROE )  

 
On the 12th day of February in the year 2010 before me, the undersigned, a
notary public in and for said state, personally appeared Patrick White,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacities, and that by his
signatures on the instrument, the individual, or the persons upon behalf of
which the individual acted, executed the instrument.
 
 

--------------------------------------------------------------------------------

Notary Public
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 